SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

467
CAF 11-01882
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF CALEB G., ERIKA G.,
KRISTEN L. AND CARMEN T.
-------------------------------------                               ORDER
STEUBEN COUNTY DEPARTMENT OF SOCIAL
SERVICES, PETITIONER-RESPONDENT;

DONIELE (G.)T., RESPONDENT-APPELLANT,
AND LARRY T., RESPONDENT.
(APPEAL NO. 1.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
RESPONDENT-APPELLANT.

ALAN P. REED, COUNTY ATTORNEY, BATH (RUTH A. CHAFFEE OF COUNSEL), FOR
PETITIONER-RESPONDENT.

CAROLYN KELLOGG JONAS, ATTORNEY FOR THE CHILDREN, WELLSVILLE, FOR
CALEB G., ERIKA G., KRISTEN L. AND CARMEN T.


     Appeal from an order of the Family Court, Steuben County
(Marianne Furfure, A.J.), entered August 24, 2011 in a proceeding
pursuant to Family Court Act article 10. The order, among other
things, adjudged that Caleb G., Erika G. and Kristen L. were neglected
by respondents.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court